

117 HR 5105 IH: National Defense Workforce Opportunity Act
U.S. House of Representatives
2021-08-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5105IN THE HOUSE OF REPRESENTATIVESAugust 27, 2021Mrs. Bice of Oklahoma (for herself and Mr. Norcross) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo establish a coalition to promote educational opportunities preparing individuals for careers in the defense industrial base, and for other purposes.1.Short titleThis Act may be cited as the National Defense Workforce Opportunity Act.2.Defense industrial base coalition for career development(a)In generalThe Under Secretary of Defense for Acquisition and Sustainment shall establish and manage a coalition among institutions of higher education, vocational programs, workforce development boards, labor organizations, and organizations representing defense industrial base contractors to focus on career development for individuals seeking careers in manufacturing. The goals of the coalition shall be—(1)to highlight the importance of expertise in manufacturing careers;(2)to share experiences of successful partnerships between such organizations and institutions of higher education to create opportunities for individuals attending such institutions to be hired by defense industrial base contractors; and(3)to encourage opportunities for donating used equipment of defense industrial base contractors to institutions of higher education for use in training such individuals.(b)ReportNot later than 270 days after the date of the enactment of this Act, the Under Secretary of Defense for Acquisition and Sustainment, in coordination with the coalition established under subsection (a), shall submit to the congressional defense committees a report including—(1)the results of any cooperative work-education program established by defense laboratories pursuant to section 2195 of title 10, United States Code;(2)an assessment of whether such programs could be expanded to include individuals attending secondary schools and vocational programs to create opportunities for such individuals to be hired by defense industrial base contractors; and(3)recommendations for whether incentive contracts are needed to encourage defense industrial base contractors to provide career development for individuals seeking careers in manufacturing.(c)DefinitionsIn this section:(1)Defense industrial base contractorThe term defense industrial base contractor means a prime contractor or subcontractor (at any tier) in the defense industrial base.(2)Institution of higher educationThe term institution of higher education means section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).(3)Labor organizationThe term labor organization has the meaning given such term in section 2(5) of the National Labor Relations Act (29 U.S.C. 152(5)). (4)Secondary schoolThe term secondary school has the meaning given in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(5)Vocational programThe term vocational program has the meaning given the term area career and technical education school in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302).(6)Workforce development boardThe term workforce development board means a State board or a local board, as such terms are defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102). 